Filed 4/8/16 P. v. Yazzie CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D067019

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD256675)

DERRICK HASTEEN YAZZIE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Joan P.

Weber, Judge. Affirmed as modified.

         Marianne Harguindeguy, upon appointment by the Court of Appeal, for Defendant

and Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Scott C. Taylor and Daniel Hilton,

Deputy Attorneys General, for Plaintiff and Respondent.

         At about four o'clock in the morning on a weekday, 58-year old Craig Bledsoe

walked over to a neighbor's home to ask the occupants to turn down loud music. Not
expecting a physical confrontation, Bledsoe was dressed in pajama bottoms, a shirt, and

sandals. While Bledsoe was standing on the sidewalk, outside a fence in front of the

house, sharp words were exchanged between Bledsoe and one of the occupants, Derrick

Yazzie. When Bledsoe looked away for a moment, Yazzie reached over the fence and

began punching him in the face. As Bledsoe retreated, Yazzie said, "If you call the

police, I'll find you and beat your ass again."

       A jury convicted Yazzie of assault by means likely to produce great bodily injury

(Pen. Code,1 § 245, subd. (a)(4)) (count 1), battery with serious bodily injury (§ 243,

subd. (d)) (count 2), and attempting to dissuade a witness from reporting a crime

(§ 136.1, subd. (b)(1)). The jury also found that in committing the assault, Yazzie

personally inflicted great bodily injury upon the victim within the meaning of sections

12022.7, subdivision (a) and 1192.7, subdivision (c)(8). The jury similarly found that in

committing the battery, Yazzie personally inflicted great bodily injury upon the victim

within the meaning of section 1192.7, subdivision (c)(8).

       The court sentenced Yazzie to three years in prison for the assault conviction, with

the enhancement stayed. The court also sentenced Yazzie to a concurrent three-year

prison term for the battery conviction and another three-year concurrent term for the

conviction for attempting to dissuade a witness from reporting a crime—for a total prison

term of three years. The court suspended execution of the sentence and placed Yazzie on




1      Unless otherwise stated, all statutory references are to the Penal Code.
                                              2
formal probation for three years on conditions, including that Yazzie serve 365 days in

county jail and pay $725 in restitution to the victim.

       Yazzie's defense was one of mistaken identity. Yazzie asserted that Juan Villela, a

friend who was also at the house that night, was the one who beat Bledsoe.

       On appeal, Yazzie contends his convictions should be reversed for three principal

reasons. First, he contends the court erroneously excluded hearsay testimony that Villela

said, "I hit him." Yazzie argues that evidence was admissible under the spontaneous

statement hearsay exception in Evidence Code section 1240 and that his attorney

rendered ineffective assistance of counsel by not relying on that hearsay exception at

trial. Second, citing Chambers v. Mississippi (1973) 410 U.S. 284 (Chambers), Yazzie

contends the exclusion of the hearsay evidence violated his due process right to a fair

trial. Third, he contends there was insufficient evidence to support his convictions.

       Last, Yazzie also contends, and the Attorney General agrees, that under section

654, the sentence imposed for battery should be stayed. We will modify the judgment to

stay the sentence imposed for battery and, as so modified, affirm.

                               FACTUAL BACKGROUND

       A. The People's Case

       In May 2014 Bledsoe, who has insomnia, awakened at about 3:30 a.m. He heard

loud music coming from a nearby house. After listening for 10 to 15 minutes, Bledsoe

decided to ask the neighbors to turn down the volume.

       Wearing his pajama bottoms, a shirt and sandals, and carrying his house keys in

his hand, Bledsoe walked across the street and down five houses from his apartment, to a

                                              3
single family residence where lights were on and the loud music and voices were coming

from. In front of the house, parallel with the sidewalk, was a wood fence and gate.

Bledsoe stood on the sidewalk, outside the fence and gate, and saw several people inside

the house through the living room window, "hooting and hollering."

        About three to five minutes later, Hannah Valenzuela exited the house and said to

Bledsoe, "What," in a rude tone. Bledsoe replied, "Do you know what time it is? Do you

have any respect for your neighbors?" Valenzuela said, "Are you asking me or telling

me?" Bledsoe replied, "I'm asking you. Or are you too drunk to know the difference?"

After stating, "You can't talk to me like that," Valenzuela went back inside.

        Bledsoe stood there, thinking about whether to call police. A minute later, the

front door opened. Valenzuela and three men exited the house and walked into the front

yard.

        Two of the men came up to the sidewalk, about 18 inches from Bledsoe, on the

other side of the fence and short gate. Bledsoe got a "good look" at both men. One of

them, Yazzie, was wearing wire-rimmed glasses, the other man did not wear glasses.

Yazzie had long hair in a ponytail and a goatee. The other man had no ponytail. Yazzie

was taller and heavier than the other man. At trial, Bledsoe identified Yazzie as the man

who was across the fence, on Bledsoe's right side.

        Bledsoe and Yazzie argued about the loud music. As the argument grew more

heated, Bledsoe said he would call police if they could not resolve the situation among

themselves. Bledsoe and Yazzie argued for about five minutes.



                                             4
       As Bledsoe turned to his left, Yazzie reached over the gate and punched Bledsoe

in the side of the head. Yazzie opened the gate and rapidly punched Bledsoe 10 to 12

more times in the face and head. Bledsoe testified, "It was just crack, crack, crack,

crack." Bledsoe had no chance to protect himself.

       After punching him, Yazzie said, "Get the fuck out of here." Bledsoe retreated,

walking across the street towards his apartment. Yazzie followed and threatened, "If you

call the police, I'll find you and beat your ass again." Then, Bledsoe heard Valenzuela

say, "No, Yazzie." Yazzie stopped and returned to his residence. Before this incident,

Bledsoe had never met Yazzie and did not know his name. Bledsoe had moved into the

neighborhood only three weeks before.

       Bledsoe returned to his apartment, "bleeding all over the place," and called the

police. Bledsoe sustained a laceration on his eyelid that required stitches, and a fractured

eye socket that required surgery.2

       Police arrived within about three minutes. Bledsoe described his assailant to

police as a "dark skinned male with a long ponytail and goatee." Bledsoe accompanied

police to the residence where he was attacked. While an officer made contact with the

occupants at the front door, Bledsoe remained at the sidewalk, close to where he had been

punched.



2       Yazzie's trial attorney essentially conceded Bledsoe sustained serious bodily
injury, as she prefaced her first question on cross-examination by stating, "Mr. Bledsoe, I
understand that you suffered a serious bodily injury when this occurred, so I'm not going
to ask you any questions—any further questions about any of that. All I really wanted to
talk to you about is the actual incident . . . ."
                                             5
       Yazzie came outside. Yazzie matched the description Bledsoe had given the

officer: wire-rimmed glasses, long hair in a ponytail, and a goatee.

       Bledsoe had not yet retrieved his glasses, and was having difficulty seeing. But

once Yazzie started talking to the officer and Bledsoe heard his voice, Bledsoe said,

"That's him. That's the guy." Bledsoe told police he was 100 percent sure of his

identification. Even though it was dark and there were no street lights in the area,

Bledsoe had no difficulty seeing Yazzie over the fence. He was looking at him most of

the time. Bledsoe testified that the other man, standing to his left, could not have been

the one who hit him "from where he was standing."

       Bledsoe did not see the face of the person hitting him while he was being hit. At

trial, Bledsoe explained why he was sure Yazzie was the person who punched him:

          "A: I was absolutely sure. [¶] I had waited because of my eyesight.
          [¶] I did not go there with the intent of just snatching up somebody
          for the sake of getting somebody to pay for what had been done to
          me. I wanted the person who had assailed me, and because I did not
          have my glasses on and I couldn't really see that far—I could have
          been able to see him clear enough up close to identify him. [¶] But I
          did not want to misidentify anyone, so I waited until I heard his
          voice when he spoke to the officer, and I knew at that point it was
          him. [¶] . . .

          "Q: As you sit here in court right now, are you 100 percent sure that
          it's the defendant that attacked you that day?

          "A: I'm 100 percent sure that it was the defendant here today that
          attacked me that morning. [¶] . . .

          "Q: Was the voice, the person who told you, 'No. Get the fuck out
          of here,' was that the same voice of the defendant who you had just
          been conversing with over the gate?

          "A: Yes.

                                             6
             "Q: And was that person in the same position as the person who had
             been punching you?

             "A: Yes.

             "Q: Was that voice, that person who said, 'Get the fuck out of here,'
             was that the same voice of the person who was following you and
             said: If you call the police, I'll beat your ass again?

             "A: Yes."

       Police arrested Yazzie, who had slightly swollen and pink knuckles on one hand.

Yazzie told police that Bledsoe approached the house in an "aggressive" manner, and he

(Yazzie) opened the gate to speak with him. Yazzie claimed Bledsoe was injured when

he "fell."

       B. Defense Case

       Valenzuela gave two different stories, one at trial and a different story to police.

At trial, Valenzuela testified that on the day of the incident, Yazzie, his brother, Edison,

and their friend, Villela, were drinking and being loud. Valenzuela looked out the screen

door, and saw Bledsoe outside the gate. According to Valenzuela, Yazzie was drunk, so

she told Yazzie to stay inside while Villela and Edison went outside to deal with Bledsoe.

A fight ensued. Valenzuela testified that immediately after the fight, Villela entered the

house and said, "I hit him."3 Yazzie was inside the house the whole time. Villela fled

out the back door before police arrived.




3      This testimony was received in evidence without any objection or motion to strike.
                                               7
       To police, Valenzuela gave a much different account. At the time of Yazzie's

arrest, she told police a homeless man was walking by and hit Bledsoe.

       A week later, Valenzuela continued the story about the transient, telling a

detective the assailant was a homeless man with tattoos on both arms and wearing a

camouflage jacket. Even after the detective confronted Valenzuela with the glaring

inconsistency in her story—how could Valenzuela know the homeless man had tattoos on

both arms if he was wearing a camouflage jacket?—Valenzuela stuck to her story that a

homeless man was the attacker.

       At trial, Valenzuela admitted her story about the homeless man was a lie. She

explained she was trying to cover up for Villela, who she feared would be deported if

police learned he beat Bledsoe.

       Yazzie also testified at trial, and his story also changed. At trial, Yazzie testified

he remained inside the house during the entire incident because he "didn't want to jump

into the mix." Yazzie testified that after the assault, he learned that Villela hit Bledsoe.

                                       DISCUSSION

                      I. ISSUES INVOLVING HEARSAY EVIDENCE

       A. Factual Background

       The court sustained a hearsay objection when Valenzuela sought to testify that

Villela told her he hit Bledsoe:

          "Q: And then what happened?

          "A: And then Juan ran inside the gate, and he said: I hit him.
          [¶] And I said: Why did you hit him? [¶] And Juan said that: Well,


                                              8
          I kept asking him to leave, and he wouldn't leave, and he clenched
          his fist together and put his chest up."

          "[Prosecutor]: Objection: This is hearsay.

          "The Court: Sustained."

      The court also sustained a hearsay objection when Yazzie sought to testify that

Villela admitted hitting Bledsoe:

          "[Yazzie]: And then as soon as we get into the house, like I heard
          Juan like say that he—he did hit him. And I'm not sure how many
          times.

          "[Prosecutor]: I'm going to move to strike that as hearsay.

          "The Court: Sustained. [¶] . . .

          "Q: Did he rush to the bathroom to go wash his hands?

          "A: I'm not sure. . . . [I]nitially when he came inside, like we did
          turn off all the lights after that. Like—and then he just was like kind
          of like: I hit the guy. [¶] Like kind of grabbed his stuff and he left.
          [¶] I wasn't like 'Let me see your hands,' that kind of—

          "[Prosecutor]: Motion to strike the statement: 'He said he hit the
          guy.' That's hearsay.

          "The Court: Sustained."

      B. Yazzie Has Forfeited Any Error in Excluding This Hearsay

      Under Evidence Code section 1240, statements made at or near the time of some

exciting event under the stress of excitement produced by the event and relating to the

event, are admissible as an exception to the hearsay rule. (1 Witkin, Cal. Evidence (5th

ed. 2012) Hearsay, § 174, pp. 1024-1025.) Yazzie contends the court abused its

discretion in sustaining these hearsay objections because Villela's statements—"I hit him"


                                             9
and "I hit the guy"—made under stress and excitement immediately after beating

Bledsoe, were admissible under Evidence Code section 1240.

       However, Yazzie forfeited this issue by not properly raising it at trial. The

proponent of hearsay testimony has the burden of alerting the court to the exception

relied upon, and of establishing the foundational requirements for admission of the

testimony under an exception to the hearsay rule. (People v. Morrison (2004) 34 Cal. 4th
698, 724.) A party may not proffer grounds for admission of a statement on appeal if he

or she did not attempt to justify admission of the statement on such grounds at trial.

(People v. Hines (1997) 15 Cal. 4th 997, 1034, fn. 4.)

       Here, Yazzie's trial counsel made no attempt to alert the trial court to the legal

grounds upon Yazzie now seeks to justify admission of the proffered testimony, or to

establish the necessary foundation for the spontaneous statement hearsay exception.

Accordingly, the issue is forfeited. (See People v. Ramos (1997) 15 Cal. 4th 1133, 1178.)

       C. Even if Yazzie Had Not Forfeited the Issue, Any Such Error Is Harmless

       In any event, even if the issue was not forfeited, and assuming for the sake of

argument that the court erred in sustaining these hearsay objections, any such error would

be harmless under People v. Watson (1956) 46 Cal. 2d 818 (Watson), which is the

"standard applicable to state law error in the admission of hearsay" evidence. (People v.

Duarte (2000) 24 Cal. 4th 603, 619.)

       Any error in this respect was harmless because Villela's hearsay statements came

into evidence at least five times, without objection or motion to strike. Valenzuela

testified that immediately after the fight, Villela entered the house and said, "I hit him."

                                              10
The prosecutor did not object or move to strike this testimony. Moreover, Valenzuela

repeated the same testimony—again without objection or motion to strike—two more

times, as follows:

          "Q: What was the next thing that happened?

          "[Valenzuela]: I heard yelling, so I went outside, and I saw the
          stranger [Bledsoe] push Juan away from him. And the stranger was
          holding his head and he walked away down . . . the street.

          "Q: And then what happened?

          "A: And then Juan ran inside the gate, and he said: I hit him.
          [¶] And I said: Why did you hit him? [¶] . . .

          "Q: . . . [D]o you remember telling me [deputy district attorney] that
          Juan hit the victim?

          "[Valenzuela]: Yes. But I realized later I don't think I was being
          very clear, because that's what Juan told me happened. I did not
          actually see that." (Italics added.)

       Similarly, without objection or motion to strike, Yazzie testified that Villela

admitted hitting Bledsoe:

          "Q: How did you possibly think that telling officer Ryan, who's
          investigating the assault and battery of the victim—how did you
          think that telling him that you approached the victim and opened the
          gate and talked to him was going to help your situation?

          "[Yazzie]: Because I didn't really see the initial blows that he was—
          he received, so I didn't know if Juan pushed him or—from—from
          what he said to me, he said he hit him. At the same time, that's his
          word, and I don't know if he was able to—if he pushed him into
          something or if he tripped back or—from one push or some kind of
          physical altercation that happened. [¶] . . .

          "Q: . . . [W]hy is it that if you were innocent and you did nothing
          wrong and had nothing to hide, that you would allow [Valenzuela] to


                                             11
          just mislead this detective and create false evidence now so he's
          going to go out looking for a homeless guy who did it?

          "A: I was still in the mind frame of—I was released from jail. And
          being in jail, I was thinking about the consequences of what's going
          to happen, and my friend who assaulted—who I think did it—or said
          he did it, I was worried about him at the time." (Italics added.)

       Thus, the court's challenged hearsay rulings did not deprive Yazzie of his ability to

present a defense that Villela admitted beating Bledsoe. The evidence excluded by the

hearsay objections Yazzie challenges would have been merely cumulative to the same

evidence, received without objection or motion to strike. Under these circumstances, it is

not reasonably probable that overruling the hearsay objections would have resulted in a

more favorable verdict. (Watson, supra, 46 Cal.2d at p. 836; see People v. Helton (1984)

162 Cal. App. 3d 1141, 1146 [exclusion of hearsay evidence is harmless error when the

excluded evidence was "merely cumulative of properly admitted evidence"].)

       Additionally, the evidence against Yazzie was extremely strong. Valenzuela and

Yazzie admitted lying to police about the incident. Moreover, Bledsoe identified his

attacker with 100 percent certainty. The description Bledsoe gave police—a dark-

skinned person with long black hair and goatee with wire rim glasses—matched Yazzie

and did not match Villela, who was described as "light-skinned" with "plugs in his ears"

and did not wear glasses. Even Valenzuela acknowledged that Villela would not easily

be confused with Yazzie. At sentencing, the court told Yazzie, "I agree completely 100

percent with the jury's verdict. I'm 100 percent clear that you were the assaulter . . . ."




                                              12
       D. Yazzie's Ineffective Assistance of Counsel Claim Is Unavailing

       Similarly, Yazzie's claim of ineffective assistance of counsel is also unavailing.

In appropriate cases, we may dispose of ineffective assistance of counsel claims on the

ground of lack of prejudice without determining whether counsel's performance was

deficient. (People v. Mesa (2006) 144 Cal. App. 4th 1000, 1008.) To establish ineffective

assistance of counsel, Yazzie must show a reasonable probability exists that, but for

counsel's alleged errors, the result would have been different. (People v. Ledesma (1987)

43 Cal. 3d 171, 217-218.) "'A reasonable probability is a probability sufficient to

undermine confidence in the outcome.'" (Id. at p. 218.)

       Any failure of Yazzie's trial attorney in not urging the court to overrule the hearsay

objection under the spontaneous statement hearsay exception was harmless. As noted,

the evidence Yazzie claims was critical to his defense—Villela's self-incriminating

hearsay statements that "I hit him"—came into evidence five times without objection or

motion to strike. Moreover, the evidence of Yazzie's guilt was overwhelming. The

victim's testimony was detailed, compelling, and certain that Yazzie committed the

attack. The physical evidence—Yazzie's swollen and discolored knuckles—was also

consistent with Yazzie being the attacker. Valenzuela yelled, "No, Yazzie" (not, "No,

Juan") in an attempt to stop Yazzie from pursuing Bledsoe after his attack.

       E. The Court's Exclusion of Villela's Hearsay Statements Does Not Implicate
Yazzie's Due Process Rights

       Citing Chambers, supra, 410 U.S. 284, Yazzie contends the due process clause of

the Fourteenth Amendment required Villela's hearsay self-incriminating statements to be


                                             13
received in evidence. Yazzie asserts this error deprived him of fair trial and requires

reversal.

       We disagree because the exclusion of Villela's hearsay is not analogous to the

issue addressed by the U.S. Supreme Court in Chambers, supra, 410 U.S. 284.

Chambers involved the combined application of a state "voucher" rule that limited cross-

examination to adverse witnesses and Mississippi's hearsay rules, which did not

recognize a hearsay exception for statements against a declarant's penal interest.

(Chambers, supra, 410 U.S. at pp. 294-296.) In Chambers, in which the defendant was

charged with murder, the trial court applied these rules to preclude cross-examination of a

witness, named McDonald, who had signed a sworn confession to the murder and made

self-incriminating statements to others, but who at trial denied involvement in the

homicide and repudiated his confession. (Id. at pp. 294-296.) Due to Mississippi's

hearsay rule, the defendant was unable to present other witnesses who would have

testified that McDonald had admitted to the murder. (Id. at pp. 289, 292.) The U.S.

Supreme Court explained the evidence bore persuasive assurances of trustworthiness and

was well within the basic rationale of the exception for declarations against interest, and

was also critical to the defendant's theory of defense. (Id. at p. 302.) Thus, the court held

"under the facts and circumstances of this case" the trial court's rulings deprived the

defendant of a fair trial. (Ibid.)

       The court in Chambers specifically limited its holding to the "facts and

circumstances" presented in that case, and stressed that the ruling did not "signal any

diminution in the respect traditionally accorded to the States in the establishment and

                                             14
implementation of their own criminal trial rules and procedures." (Chambers, supra, 410

U.S. at pp. 302-303.) "Chambers therefore does not stand for the proposition that the

accused is denied a fair opportunity to defend himself whenever a state or federal rule

excludes favorable evidence." (United States v. Scheffer (1998) 523 U.S. 303, 316.) As a

general matter, "the ordinary rules of evidence do not impermissibly infringe on the

accused's right to present a defense." (People v. Hall (1986) 41 Cal. 3d 826, 834.)

       The exclusion of Villela's hearsay statements in Yazzie's case is significantly

different from what occurred in Chambers. The well-established hearsay rules applied by

the court here are unlike the "voucher" rule, which Chambers noted "has been

condemned as archaic, irrational, and potentially destructive of the truth-gathering

process." (Chambers, supra, 410 U.S. at p. 296, fn. 8.) Moreover, here there was no

refusal to allow the defendant to present a defense, but only a rejection of evidence that,

as it turns out, is hearsay and cumulative to other evidence received. (See People v.

Espinoza (1992) 3 Cal. 4th 806, 818 [distinguishing Chambers from situations where a

defendant was "not foreclosed from effectively challenging the prosecution's case or from

presenting crucial exculpatory evidence"].)

            II. SUBSTANTIAL EVIDENCE SUPPORTS THE CONVICTIONS

       Yazzie contends the evidence does not support his convictions because: (1)

Bledsoe testified Yazzie appeared sober whereas the arresting officer stated Yazzie had

been drinking; (2) the swelling and discoloration on Yazzie's hand was "relatively

insignificant" given the extent of Bledsoe's injuries; (3) Valenzuela testified she yelled,

"No. Yazzie" after the police arrived, whereas Bledsoe testified he heard Valenzuela yell

                                              15
Yazzie's name before police arrived; (4) Bledsoe told the 911 dispatcher his assailant was

Hispanic, whereas Yazzie is Native American; and (5) the person who beat Bledsoe said

he was from a "third world" country.

       We reject Yazzie's substantial evidence arguments. "'In reviewing the sufficiency

of the evidence, we must determine "whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt."'" (In re V.V. (2011) 51 Cal. 4th 1020,

1026.) The court will draw all reasonable inferences in support of the judgment and does

not reweigh the evidence. (People v. Vernon (1979) 89 Cal. App. 3d 853, 870.) It is the

exclusive province of the jury to determine witness credibility. (People v. Hovarter

(2008) 44 Cal. 4th 983, 996.)

       Here, the only contested issue was identity. Bledsoe identified Yazzie as his

attacker with 100 percent certainty. Although Bledsoe did not see the face of the person

hitting him while he was being hit, Bledsoe identified the voice of the person who said

immediately after the beating, "Get the fuck out of here" and "if you call the police, I'll

beat your ass again" as that of Yazzie, who he conversed with before the attack. The

testimony of one witness—here, Bledsoe—may be substantial evidence to support a

verdict. (People v. Rasmuson (2006) 145 Cal. App. 4th 1487, 1508.)

       None of the points Yazzie raises undermine or diminish the substantial evidence

supporting his convictions. It was the jury's role to assess their impact on witness

credibility. "'Conflicts and even testimony which is subject to justifiable suspicion do not

justify the reversal of a judgment, for it is the exclusive province of the trial judge or jury

                                              16
to determine the credibility of a witness and the truth or falsity of the facts upon which a

determination depends.' [Citation.] Unless it describes facts or events that are physically

impossible or inherently improbable, the testimony of a single witness is sufficient to

support a conviction." (People v. Elliott (2012) 53 Cal. 4th 535, 585 (Elliott).)

       Consequently, we will not reject Bledsoe's testimony found credible by the jury

absent a showing that it was physically impossible for him to have identified Yazzie as

his attacker, or that his testimony was blatantly false. (Elliott, supra, 53 Cal.4th at p.

585.) It was not physically impossible for Bledsoe to identify Yazzie, nor is there any

evidence suggesting Bledsoe's identification was blatantly false. Bledsoe got a good,

close look at Yazzie for five minutes before the attack and recognized his voice as the

one who threatened him immediately afterwards. Bledsoe heard Valenzuela call out

Yazzie's name, urging him to not pursue Bledsoe further. Yazzie and Valenzuela

admitted they each lied to police, and each had a substantial interest in fabricating a story

at trial. The jury was entitled to, and did, disbelieve their testimony in favor of Bledsoe's

contrary testimony. "This court cannot reevaluate the credibility of the witnesses nor

reweigh the evidence." (People v. Baldwin (1961) 191 Cal. App. 2d 83, 86.) Substantial

evidence supports Yazzie's convictions.

                                III. SENTENCING ERROR

       "Section 654 precludes multiple punishment for a single act or omission, or an

indivisible course of conduct." (People v. Deloza (1998) 18 Cal. 4th 585, 591.) Yazzie

contends, and the Attorney General agrees, that section 654 precludes sentencing Yazzie

separately for assault and battery convictions based on the same incident, and therefore

                                              17
the sentence imposed for count 2 (battery with serious bodily injury in violation of § 243,

subd. (d)) should be stayed.

                                     DISPOSITION

       The judgment is modified to stay imposition of sentence on count 2 pursuant to

section 654. As so modified, the judgment is affirmed. The court is directed to prepare

an amended abstract of judgment and to forward a certified copy to the Department of

Corrections and Rehabilitation.



                                                                      NARES, Acting P. J.

WE CONCUR:


HALLER, J.


IRION, J.




                                            18